

Exhibit 10.44
 

 










BUILDING MATERIALS HOLDING CORPORATION












 

 
1999 DEFERRED COMPENSATION PLAN
FOR DIRECTORS


Effective Date: August 1, 1999
 
As Amended as of November 18, 2002


--------------------------------------------------------------------------------



TABLE OF CONTENTS


Plan Provisions
 
 
 
Page
 
 
 
 
 
Section 1
 
Definitions
 
1
 
 
 
 
 
Section 2
 
Eligibility
 
2
 
 
 
 
 
Section 3
 
Deferred Compensation
 
3
 
 
 
 
 
Section 4
 
Designation of Beneficiary
 
7
 
 
 
 
 
Section 5
 
Change in Control
 
7
 
 
 
 
 
Section 6
 
Trust Provisions
 
8
 
 
 
 
 
Section 7
 
Amendment and Termination
 
8
 
 
 
 
 
Section 8
 
Administration
 
8
 
 
 
 
 
Section 9
 
General and Miscellaneous
 
9

 
i

--------------------------------------------------------------------------------


 
BUILDING MATERIALS HOLDING CORPORATION
1999 DEFERRED COMPENSATION PLAN
FOR DIRECTORS
 
Building Materials Holding Corporation, a Delaware corporation (referred to
hereafter as the “Company”) hereby establishes an unfunded plan for the purpose
of providing deferred compensation for a select group of nonemployee directors
and management consultants.
 
R E C I T A L S
 
WHEREAS, those Participants identified by the Compensation Committee of the
Board of Directors of the Company or any other committee designated by the Board
of Directors of the Company to administer this Plan in accordance with Section 8
hereof (hereinafter referred to as the “Committee”) as eligible to participate
in this Plan (each of whom are referred to hereafter as the “Participant” or
collectively as the “Participants”) provide services to the Company; and
 
WHEREAS, Company desires to adopt an unfunded deferred compensation plan and the
Participants desire the Company to pay certain deferred compensation and/or
related benefits to or for the benefit of Participants, or a designated
Beneficiary, or both;
 
NOW, THEREFORE, the Company hereby establishes this deferred compensation plan.
 
SECTION 1
DEFINITIONS
 
1.1 “Account” shall mean the separate account(s) established under this Plan and
the Trust for each Participant. The term Account shall include the Cash Account
and the Stock Account, except where the context indicates otherwise. Company
shall furnish each participant with a statement of his or her account balances
at least annually.
 
1.2 “Beneficiary” shall mean the Beneficiary designated by the Participant to
receive Participant’s deferred compensation benefits in the event of his or her
death.
 
1.3 “Change in Control” shall have the meaning set forth in Section 5.1 of the
Plan.
 
1.4 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.
 
1.5 “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company or any other committee designated by the Board of Directors of
the company to administer this Plan in accordance with Section 8 hereof.
 
1.6 “Compensation” shall mean any and all cash amounts ("Fees") payable or
shares of Common Stock ("Shares") issuable by the Company to Participants for
services rendered as described in Section 3.3.
 
1.7  "Effective Date" shall mean August 1, 1999.
 
1.8 "Participant" shall mean any individual who is either (a) a member of the
Board of Directors who is not an employee of Company, or (b) providing
management consultation to the Company in his or her capacity as an independent
contractor.
 
 
1

--------------------------------------------------------------------------------

 
 
1.9 "Company" shall mean Building Materials Holding Corporation, a Delaware
Corporation, and any successor organization thereto.
 
1.10 "Company Contributions" shall mean the Company's discretionary
contribution, if any, pursuant to Section 3.1(b) of the Plan.
 
1.11  "Hardship" shall have the meaning set forth in Section 3.5 of the Plan.
 
1.12  "Plan Year" shall mean the year beginning each January 1 and ending
December 31; notwithstanding the foregoing, the initial Plan Year shall mean the
period beginning with the Effective Date and ending on December 31, 1999.
 
1.13 "Plan" shall mean the Building Materials Holding Corporation 1999 Deferred
Compensation Plan For Directors.
 
1.14 "Permanent Disability" shall mean that the Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or
otherwise meets the definition of "Permanent Disability" as set forth in the
Company's Long Term Disability Plan. A Participant will not be considered to
have a Permanent Disability unless he or she furnishes proof of such condition
sufficient to satisfy the Company, in its sole discretion.
 
1.15 "Trust" or "Trust Agreement" shall mean the Building Materials Holding
Corporation 1999 Deferred Compensation Plan Rabbi Trust Agreement For Directors,
including any amendments thereto, entered into between the Company and the
Trustee to carry out the provisions of the Plan.
 
1.16 "Trust Fund" shall mean the cash and other assets and/or properties held
and administered by Trustee, other than Shares, pursuant to the Trust to carry
out the provisions of the Plan.
 
1.17  "Trustee" shall mean the designated Trustee acting at any time under the
Trust.
 
SECTION 2
ELIGIBILITY
 
2.1 Eligibility. Eligibility to participate in the Plan shall be limited to
Participants of the Company who (a) are classified as nonemployee directors or
independent contractors, and (b) have been selected by the Committee to
participate in the Plan. The Committee shall designate Participants who shall be
covered by this Plan in a separate Acknowledgment (in the form attached hereto
as Appendix 1) for each such Participant. Participation in the Plan shall
commence as of the date such Acknowledgment is signed by the Participant and
delivered to the Company, provided that deferral of Compensation under the Plan
shall not commence until the Participant has complied with the election
procedures set forth in Section 3.3. Nothing in the Plan or in the
Acknowledgment should be construed to require any contributions to the Plan on
behalf of the Participant by Company.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 3
DEFERRED COMPENSATION
 
3.1  Deferred Compensation.
 
(a) Each Eligible Participant may elect, in accordance with Section 3.3 of this
Plan, to defer annually the receipt of a portion of the Fees and/or Shares for
active service otherwise payable to him or her by Company during each year or
portion of a year that the Participant shall provide services to the Company.
The minimum dollar amount of Fees that may be deferred per annum is $5,000. The
minimum percentage of Shares that may be deferred per annum is 100%.
 
(b) Accounts. The Company shall establish on its books one or two separate
accounts (individually, an "Account" and collectively, the "Accounts") for each
Participant who participates in the Plan: a Stock Account and a Cash Account.
The number of Shares deferred by a Participant shall be credited to the Stock
Account. Fees deferred by a Participant shall be credited to the Stock Account
or the Cash Account as elected by the Participant at the time the Participant
elects to defer Fees. Such election may be divided between the two Accounts in
increments of 25 percent of the deferred Fees covered by the election. An
election between the Stock Account and the Cash Account shall be irrevocable as
to the deferred Fees covered by the election and no transfers between the Stock
Account and the Cash Account shall be permitted. The credit for deferred Fees
shall be entered on the Company's books of account each quarter at the time that
Fees are paid to other Participants who do not elect to defer the payment of
such Fees. The credit for deferred Shares shall be entered on the Company's
books of account as soon as practicable after the Company's annual shareholders'
meeting of the year subject to the deferral. No special fund shall be
established nor shall any notes or securities be issued by the Company with
respect to a Participant's Accounts.
 
(c) Stock Account. A Participant's Stock Account shall be denominated in shares
of Common Stock, including fractional shares. With respect to the number of
Shares deferred to a Participant's Stock Account, the Account will be credited
with a number of shares equal to the deferred shares granted. With respect to
each amount of Fees deferred to a Participant's Stock Account, the Stock Account
shall be credited with a number of shares equal to the deferred Fees divided by
the fair market value of the shares of Common Stock on the date the Fees would
otherwise have been payable.
 
(d) Changes to Elections. The amount or percentage of Fees or Shares that
Participant elects to defer under Section 3.3 will remain constant for the year
of the election and shall not be subject to change during such year; each such
election or discontinuance of election will continue in force for each
successive year until or unless suspended or modified by the filing of a
subsequent election with the Company by the Participant in accordance with
Section 3.3 of the Plan.
 
(e) Company shall not be obligated to make any other contribution to the Plan on
behalf of any Participant at any time. Company may make Company Contributions to
the Plan on behalf of one or more Participants. Company Contributions, if any,
made to Cash Accounts of Participants shall be determined in the sole and
absolute discretion of the Company, and may be made without regard to whether
the Participant to whose Cash Account such contribution is credited has made, or
is making, contributions pursuant to Section 3.1(a). The Company shall not be
bound or obligated to apply any specific formula or basis for calculating the
amount of any Company Contributions, and Company shall have sole and absolute
discretion as to the allocation of Company Contributions among participating
Participant Cash Accounts. The use of any particular formula or basis for making
a Company Contribution in one year shall not bind or obligate the Company to use
such formula or basis in any other year. .
 
 
3

--------------------------------------------------------------------------------

 
 
3.2 Payment Of Account Balances.
 
(a) The Participant shall elect whether he or she will receive distribution of
his or her entire Cash Account and Stock Account, subject to tax withholding
requirements, (i) upon reaching a specified age, (ii) upon passage of a
specified number of years, (iii) upon termination of association of Participant
with Company, (iv) upon the earlier to occur of (A) termination of Participant's
association with Company or (B) passage of a specified number of years, or (v)
upon the later to occur of (A) termination of Participant's association with
Company or (B) passage of a specified number of years, as elected by Participant
in accordance with the form attached hereto as Appendix 2. A designation of the
date of distribution shall be required as a condition of participation under
this Plan. The Participant shall also elect to receive all amounts payable to
him or her in a lump sum or in equal monthly installments over a designated
period of five or ten years for the cash distribution or annual installments
over a designated period up to five years for the stock distribution, pursuant
to the provisions of Section 3.2(d. Any change to such election regarding the
timing and form of distribution shall be required of the Participant prior to
the year of participation and must be in affect for at least one year prior to a
distribution while continuously employed. If the eligible employee’s most recent
change of payment designation has not been filed one (1) calendar year prior to
the year in which the employee ceases as an employee of the Company, the prior
election shall be used to determine the form of payment. These elections shall
be made in accordance with Section 3.4 of this Plan.
 
(b) Upon termination of Participant's association with Company by reason of
death or Permanent Disability prior to the date when payment of Account balances
otherwise would commence under the provisions of Section 3.2(a), Participant or
Participant's designated Beneficiary will be entitled to receive all amounts
credited to the Cash Account or Stock Account of Participant as of the date of
his or her death or Permanent Disability (notwithstanding any contrary election
to receive distributions under the first sentence of Section 3.2(a)). Upon
termination of Participant's association with Company by reason other than death
or Permanent Disability prior to the date when payment of Account balances
otherwise would commence under the provisions of Section 3.2(a), the Company
may, in the sole discretion of the Committee, distribute to Participant or
Participant's designated Beneficiary all amounts credited to the Participant's
Cash Account and all Shares credited to the Participant's Stock Account as of
the date of such termination (notwithstanding any contrary election to receive
distributions under the first sentence of Section 3.2(a)). Said amounts shall be
payable, pursuant to the provisions of Section 3.2(d).
 
(c) Upon the death of Participant prior to complete distribution to him or her
of the entire balance of his or her Cash Account or Stock Account (and after the
date of termination of employment with Company), the balance of his or her Cash
Account or Stock Account on the date of death shall be payable to Participant's
designated Beneficiary pursuant to Section 3.2(d).
 
(d) The Company shall distribute or direct distribution of the balance of
amounts or number of Shares previously credited to Participant's Cash Account or
Stock Account, in a lump sum, or in monthly installments over a period of five
(5) or ten (10) years as Participant shall designate. A designation of the form
of distribution shall be required as a condition of participation under this
Plan. Distribution of the lump sum or the first installment shall be made or
commence within ninety (90) days following the date specified in the first
sentence of Section 3.2(a). Subsequent installments, if any, shall be made on
the first day of each month following the first installment as determined by
Company. The amount of each installment shall be calculated by dividing the Cash
Account balance or the number of Shares in the Stock Account as of the date of
the distribution by the number of installments remaining pursuant to the
Participant's distribution election. Each such installment, if any, shall take
into account earnings credited to the balance of the Account remaining unpaid.
The Participant's distribution election shall be in the form attached hereto as
Appendix 2.
 
 
4

--------------------------------------------------------------------------------

 


(e) A director (or, after a director’s death, his or her Beneficiary) may elect,
at any time, to withdraw all or part of his or her Account balance less a
withdrawal penalty equal to 10% of such amount (the net amount shall be referred
to as the "Withdrawal Amount"). This election can be made at any time, before or
after Retirement, Permanent Disability, death or termination of employment, and
whether or not the Employee (or Beneficiary) is in the process of being paid
pursuant to an installment payment schedule. The Employee (or his or her
Beneficiary) shall make this election by giving the Committee advance written
notice of the election in a form determined from time to time by the Committee.
The Employee (or his or her Beneficiary) shall be paid the Withdrawal Amount
within 20 days of his or her election. Once the Withdrawal Amount is paid, the
withdrawal penalty shall be permanently forfeited.
 
3.3 Election To Defer Compensation. Each election of a Participant to defer
Compensation as provided in Section 3.1 of this Plan shall be in writing, signed
by the Participant, and delivered to Company, together with all other documents
required under the provisions of this Plan, at least twenty (20) days prior to
the beginning of the Plan Year with respect to which the Compensation to be
deferred is otherwise payable to Participant; provided, however, that an
Participant who is elected as a director during a Plan Year shall have twenty
(20) days from the date of such election in which to submit the required
election documents for the then-current Plan Year. For the Plan Year beginning
August 1, 1999 only, each Participant shall have until August 20, 1999, in which
to make an election for that Plan Year. Any deferral election made by
Participant shall be irrevocable with respect to any Compensation covered by
such election, including Compensation payable in the Plan Year in which the
election suspending or modifying the prior deferral election is delivered to
Company. The Company shall withhold the amount or percentage of Compensation
specified to be deferred in equal amounts at the time or times such Compensation
is or otherwise would be paid to the Participant. The election to defer
Compensation shall be in the form attached as Appendix 3.
 
3.4 Distribution Election. Each distribution election of an Participant as
provided in Section 3.2 of this Plan shall be in writing, signed by the
Participant, and delivered to Company, together with all other documents
required under the provisions of this Plan, at least twenty (20) days prior to
the beginning of the Plan Year with respect to which the distribution election
is to apply; provided, however, that a Participant who is elected as a director
during a Plan Year and becomes eligible immediately to participate in the Plan
shall have twenty (20) days from the date of such election in which to submit
the required election documents for the then-current Plan Year. For the Plan
Year beginning August 1, 1999 only, each Participant shall have until August 31,
1999, in which to make a distribution election for that Plan Year. Any
distribution election made by Participant shall be irrevocable with respect to
any Compensation covered by such election. Participant's distribution election
shall be in the form attached hereto as Appendix 2. Benefits payable to a
Participant from a Stock Account shall only be paid to such Participant as a
distribution of Common Stock plus cash for fractional shares. Benefits payable
to a Participant from a Cash Account shall only be paid to such Participant in
cash.
 
 
5

--------------------------------------------------------------------------------

 
 
3.5 Payment Upon Change in Control. Notwithstanding any other provisions of this
Plan, the aggregate balances credited to and held in the Participants' Cash
Account or Stock Account shall be distributed to Participants in a lump sum
within thirty (30) days of a Change in Control, as defined in Section 5.1.
 
3.6 Hardship.
 
(a) A Participant may apply for distributions from his or her Cash Account or
Stock Account to the extent that the Participant demonstrates to the reasonable
satisfaction of the Committee that he or she needs the funds due to Hardship.
For purposes of this Section 3.6, a distribution is made on account of Hardship
only if the distribution is made on account of an unforeseeable immediate and
heavy financial need of the Participant and is necessary to satisfy that
financial need. Whether a Participant has an immediate and heavy financial need
shall be determined by the Committee based on all relevant facts and
circumstances, and shall include, but not be limited to: the need to pay funeral
expenses of a family member; the need to pay expenses for medical care for
Participant, the Participant's spouse or any dependent of Participant; or
payments necessary to prevent the eviction of Participant from Participant's
principal residence or foreclosure on the mortgage on that residence. A Hardship
distribution shall not exceed the amount required to relieve the financial need
of the Participant, nor shall a Hardship distribution be made if the need may be
satisfied from other resources reasonably available to the Participant. For
purposes of this paragraph, a Participant's resources shall be deemed to include
those assets of the Participant's spouse and minor children that are reasonably
available to the Participant. Prior to approving a Hardship distribution,
Company shall require the Participant to certify in writing that the
Participant's financial need cannot reasonably be relieved:
 
(i)  through reimbursement or compensation by insurance or otherwise;
 
(ii) by cessation of elective contributions or Participant contributions under
the Plan; or
 
(iii) by other distributions or nontaxable (at the time of the loan) loans from
plans maintained by the Company or any other organization maintaining a plan in
which the Participant participates, or by borrowing from commercial sources on
reasonable commercial terms, in an amount sufficient to satisfy the need.
 
(b) Any Participant receiving a Hardship distribution under this section shall
be ineligible to defer any additional compensation under the Plan until the
first day of the Plan Year following the second anniversary of the date of the
distribution. In addition, a new Election of Deferral must be submitted to the
Company as a condition of participation in the Plan.
 
3.7 Participant's Rights Unsecured. The right of the Participant or his or her
designated Beneficiary to receive a distribution hereunder shall be an unsecured
claim against the general assets of the Company, and neither the Participant nor
his or her designated Beneficiary shall have any rights in or against any amount
credited to his or her Cash Account or Stock Account or any other specific
assets of the Company, except as otherwise provided in the Trust. Nothing
contained in this Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind or a fiduciary relationship
between the Plan and the Company or any other person.
 
3.8 Investment of Contribution.
 
(a) The investment options available to each Participant shall be determined by
the Company and set forth in a separate written document, a copy of which shall
be attached hereto and by this reference is incorporated herein. Each
Participant shall have the sole and exclusive right to direct the Trustee as to
the investment of his or her Cash Account in accordance with policies and
procedures implemented by the Trustee. Company shall not be liable for any
investment decision made by any Participant while such funds are held by the
Trustee.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Cash Accounts shall be credited with the actual financial performance or
earnings generated by such investments directed by the Participant and made by
the Trustee, until the Cash Account has been fully distributed to the
Participant or to the Participant's designated Beneficiary. Stock Accounts shall
only be credited with any dividends or other distributions received in respect
of the Shares.
 
(c) Notwithstanding in this Section 3.8 to the contrary, the Committee may
determine not to take account of Participant's designated investments and
determine to have the Participant's Account invested in any other manner as the
Committee shall determine.
 
3.9 Voting of Shares Held in Stock Accounts. At the time of mailing of notice of
each annual or special stockholders' meeting of the Company, the Company shall
send a copy of the notice and all proxy solicitation materials to each
Participant who has Shares held in a Stock Account, together with a voting
direction form for return to the proxy holder or its designee. The Participant
shall have the right to direct the proxy holder as to the manner in which the
proxy holder is to vote the Shares credited to the Participant's Stock Account.
The proxy holder shall not vote shares for which it has received no directions
from the Participant. With respect to all rights other than the right to vote,
the Company shall follow the directions of the Participant and if no such
directions are received, the directions of the Committee.
 
SECTION 4
DESIGNATION OF BENEFICIARY
 
4.1 Designation of Beneficiary. Participant may designate a Beneficiary or
Beneficiaries to receive any amount due hereunder by Participant via written
notice thereof to Company at any time prior to his or her death and may revoke
or change the Beneficiary designated therein without the Beneficiary's consent
by written notice delivered to Company at any time and from time to time prior
to Participant's death. If Participant is married and a resident of a community
property state, one half of any amount due hereunder which is the result of an
amount contributed to the Plan during such marriage is the community property of
the Participant's spouse and Participant may designate a Beneficiary or
Beneficiaries to receive only the Participant's one-half interest. If
Participant shall have failed to designate a Beneficiary, or if no such
Beneficiary shall survive him or her, then such amount shall be paid to his or
her estate. Designations of Beneficiaries shall be in the form attached hereto
in Appendix 4.
 
SECTION 5
CHANGE IN CONTROL
 
5.1 Change in Control. For purposes of this Trust, a "Change of Control" means
the happening of any of the following:
 
(i) When any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 as amended ("Exchange Act") (other than the
Company, a Subsidiary or a Company benefit plan, including any trustee of such
plan acting as trustee) is or becomes the "beneficial owner" (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company's then outstanding securities, where such person's beneficial
ownership of the Company's securities was not initiated by the Company or
approved by the Company's Board of Directors; or
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) The occurrence of a transaction requiring shareholder approval, and
involving the sale of all or substantially all of the assets of the Company or
the merger of the Company with or into another corporation, where such merger
was not initiated by the Company and in which Company is not the surviving
parent entity; or
 
(iii) A change in the composition of the Board of Directors of the Company, as a
result of which fewer than a majority of the directors are Incumbent Directors.
"Incumbent Directors" shall mean directors who either (A) are directors of the
Company as of April 30, 2001, or (B) are elected, or nominated for election, to
the Board of Directors of the Company with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or
 
(iv) Any liquidation or dissolution of the Company.
 
SECTION 6
TRUST PROVISIONS
 
6.1 Trust Agreement. The Company may establish the Trust for the purpose of
retaining assets set aside by Company pursuant to the Trust Agreement for
payment of all or a portion of the amounts payable pursuant to the Plan. Any
benefits not paid from the Trust shall be paid solely from Company's general
funds, and any benefits paid from the Trust shall be credited against and
reduced by a corresponding amount the Company's liability to Participants under
the Plan. No special or separate fund, other than the Trust Agreement, shall be
established and no other segregation of assets shall be made to assure the
payment of any benefits hereunder. All Trust Funds shall be subject to the
claims of general creditors of the Company in the event the Company is Insolvent
as defined in Section 3 of the Trust Agreement. The obligations of the Company
to pay benefits under the Plan constitute an unfunded, unsecured promise to pay
and Participants shall have no greater rights than general creditors of the
Company.
 
SECTION 7
AMENDMENT AND TERMINATION
 
7.1 Amendment. The Committee shall have the right to amend this Plan at any time
and from time to time, including a retroactive amendment. Any such amendment
shall become effective upon the date stated therein, and shall be binding on all
Participants, except as otherwise provided in such amendment; provided, however,
that said amendment shall not affect adversely benefits payable to an affected
Participant without the Participant's written approval.
 
SECTION 8
ADMINISTRATION
 
8.1 Administration. The Committee shall administer and interpret this Plan in
accordance with the provisions of the Plan and the Trust Agreement. Any
determination or decision by the Committee shall be conclusive and binding on
all persons who at any time have or claim to have any interest whatever under
this Plan.
 
8.2 Liability of Committee Indemnification. To the maximum extent permitted by
law, the Committee shall not be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this Plan
unless attributable to his or her own bad faith or willful misconduct. The
Committee may employ legal counsel, consultants, actuaries and agents as they
may deem desirable in the administration of the Plan and may rely on the opinion
of such counsel or the computations of such consultant or other agent. The
Committee shall provide for the keeping of detailed written minutes of its
actions hereunder which shall be reviewed by the legal counsel or the consultant
engaged by the Committee prior to their finalization.
 
 
8

--------------------------------------------------------------------------------

 
 
8.3 Expenses. The costs of the establishment of the Plan and the adoption of the
Plan by Company, including but not limited to legal and accounting fees, shall
be borne by Company. The expenses of administering the Plan shall be borne by
the Trust; provided, however, that Company shall bear, and shall not be
reimbursed by, the Trust for any tax liability of Company associated with the
investment of assets by the Trust.
 
SECTION 9
GENERAL AND MISCELLANEOUS
 
9.1 Rights Against Company. Except as expressly provided by the Plan, the
establishment of this Plan shall not be construed as giving to any Participant
or to any person whomsoever, any legal, equitable or other rights against the
Company, or against its officers, directors, agents or shareholders, or as
giving to any Participant or Beneficiary any equity or other interest in the
assets, business or shares of Company stock or giving any Participant the right
to continue rendering services to or for the benefit of the Company. Neither
this Plan nor any action taken hereunder shall be construed as giving to any
Participant the right to continue rendering services to or for the benefit of
the Company or as affecting the right of the Company to dismiss any Participant.
Any benefit payable under the Plan shall not be deemed salary or other
compensation for the purpose of computing benefits under any Participant benefit
plan or other arrangement of the Company for the benefit of its Participants.
 
9.2 Assignment or Transfer. No right, title or interest of any kind in the Plan
shall be transferable or assignable by any Participant or Beneficiary or be
subject to alienation, anticipation, encumbrance, garnishment, attachment,
execution or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of the Participant or
Beneficiary. Any attempt to alienate, anticipate, encumber, sell, transfer,
assign, pledge, garnish, attach or otherwise subject to legal or equitable
process or encumber or dispose of any interest in the Plan shall be void.
 
9.3 Severability. If any provision of this Plan shall be declared illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable, and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.
 
9.4 Construction. The article and section headings and numbers are included only
for convenience of reference and are not to be taken as limiting or extending
the meaning of any of the terms and provisions of this Plan. Whenever
appropriate, words used in the singular shall include the plural or the plural
may be read as the singular. When used herein, the masculine gender includes the
feminine gender.
 
9.5 Governing Law. The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of Delaware unless superseded by federal
law.
 
 
9

--------------------------------------------------------------------------------

 
 
9.6 Payment Due to Incompetence. If the Committee receives evidence that a
Participant or Beneficiary entitled to receive any payment under the Plan is
physically or mentally incompetent to receive such payment, the Committee may,
in its sole and absolute discretion, direct the payment to any other person or
Trust which has been legally appointed by the courts or to any other person
determined by the Company to be a proper recipient on behalf of such person
otherwise entitled to payment, or any of them, in such manner and proportion as
the Company may deem proper. Any such payment shall be in complete discharge of
the Company's obligations under this Plan.
 
9.7 Taxes. The Company may withhold from any benefits payable under this Plan,
all federal, state, city or other taxes as shall be required pursuant to any law
or governmental regulation or ruling.
 
9.8 Attorney's Fees. Company shall pay the reasonable attorney's fees incurred
by any Participant in an action brought against Company to enforce Participant's
rights under the Plan, provided that such fees shall only be payable in the
event that the Participant prevails in such action.
 
9.9 Plan Binding on Successors/Assignees. This Plan shall be binding upon and
inure to the benefit of the Company and its successor and assigns and the
Participant and the Participant's designee and estate.
 
 
10

--------------------------------------------------------------------------------

 
 
APPENDIX 1


ACKNOWLEDGMENT


 
The undersigned Participant hereby acknowledges that Company has selected him or
her as a participant in the Building Materials Holding Corporation 1999 Deferred
Compensation Plan For Directors as amended, subject to all terms and conditions
of the Plan, a copy of which has been received, read, and understood by the
Participant in conjunction with executing this Acknowledgment. Participant
acknowledges that he or she has had satisfactory opportunity to ask questions
regarding his or her participation in the Plan and has received satisfactory
answers to any questions asked. Participant also acknowledges that he or she has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of participation in the Plan.
Participant understands that his or her participation in the Plan shall not
begin until this Acknowledgment has been signed by Participant and returned to
Company.
 
 

Dated:              Print Name:               Signed:             Participant


 
 

Dated:            BUILDING MATERIALS HOLDING CORPORATION       Print Name:  
            Signed:             [Officer]

 
 
11

--------------------------------------------------------------------------------

 


APPENDIX 2


DISTRIBUTION ELECTION


 
Pursuant to Section 3.3 of the Building Materials Holding Corporation 1999
Deferred Compensation Plan For Directors as amended (the "Plan"), I hereby elect
to have all amounts credited to my Account during the period of my participation
in the Plan, together with any earnings credited thereon, distributed to me on
the terms elected below:


I elect to have distribution of my Investment and/or Stock Account paid to me:
 

_______   upon reaching age: _____ _______   upon the passage of ______ years
_______   upon termination of association _______   upon the earlier to occur of
termination of association with Company or passage of _____ years _______   upon
the later to occur of termination of association with Company or passage of
_____ years

 
I elect to have distribution of my Investment Account paid to me in:
 

_______  
A lump sum
_______  
Sixty (60) monthly installments determined as of each installment date by
dividing the entire amount in my Account (including earnings) by the number of
installments then remaining to be paid, with the final installment to be the
entire remaining balance in the account.
_______  
One hundred twenty (120) monthly installments determined as of each installment
date by dividing the entire amount in my Account (including earnings) by the
number of installments then remaining to be paid, with the final installment to
be the entire remaining balance in the account.

 
I elect to have distribution of my Stock Account paid to me in:
 

_______  
A lump sum
_______  
Distribute outstanding deferred stock certificates annually for a period of up
to 5 years

 
This election shall take effect for amounts deferred by me with respect to the
Plan Year beginning January 1, 2004. The distribution of amounts from my Account
pursuant to this election is subject to all of the terms and conditions of the
Plan and of the Building Materials Holding Corporation 1999 Deferred
Compensation Plan Trust Agreement For Nonemployees, a copy of which I have been
given by the Employer, and which I have read and understood. 
 

Dated:              Print Name:               Signed:        

 
 
12

--------------------------------------------------------------------------------

 
 
APPENDIX 3


DIRECTOR


 
ELECTION OF DEFERRAL




I understand that, under Section 3.1 of the Building Materials Holding
Corporation 1999 Deferred Compensation Plan For Non-employees (the "Plan"), the
minimum annual deferral amount is $5,000 of Compensation for the Plan Year in
question. I elect, pursuant to Section 3.1 of the Plan, to make the following
deferral(s) with respect to Compensation earned during the Plan Year beginning
January 1, 2004 and ending December 31, 2004:


 

 
$______
Quarterly when director fee’s are paid (minimum annual=$5,000)




 
yes / no
Annual director stock grant





This election shall take effect for the Plan Year beginning January 1, 2004. It
may be terminated or modified by me only with written notice. The election shall
remain in effect for each successive Plan Year until a termination, modification
or subsequent election is submitted. The deferral of Compensation hereby elected
is subject to all of the terms and conditions of the Plan and of the Building
Materials Holding Corporation 1999 Deferred Compensation Plan Trust Agreement
For Directors, a copy of which I have been given by the Company, and which I
have read and understood.
 

Dated:              Print Name:               Signed:        

 
 
13

--------------------------------------------------------------------------------

 


APPENDIX 4


BENEFICIARY DESIGNATION




In the event I should die prior to the receipt of all money accrued to my credit
under this election, I elect to have the balance paid to the following named
individual(s) in the following percentages(s):


Complete A if you are a resident of a community property state. Complete B if
the state in which you reside is not a community property state.


A.
50%
to my spouse ______________________________________
 
__%
                      
                                                          
 
__%
                            
                                                    
     
B.
__%
                                                                                
 
__%
                                                                                
 
__%
                                            
                                    



 

Dated:              Print Name:               Signed:        

 
 
14

--------------------------------------------------------------------------------

 
 
 